515 Pa. 453 (1987)
529 A.2d 1076
In re Nomination Petitions of Kevin PASQUAY, Petition of Joan L. KRAJEWSKI.
Supreme Court of Pennsylvania.
May 14, 1987.
Stephen P. Gallagher, Stack and Gallagher, Philadelphia, for petitioner.

ORDER
PER CURIAM:
AND NOW, this 14th day of May, 1987, the Petition for Allowance of Appeal is granted. The order of the Commonwealth Court entered April 29, 1987, at No. 786, C.D.1987, ___ Pa.Commonwealth ___, 525 A.2d 13, is affirmed on the Opinion of the Honorable Madaline Palladino.